Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and dated 3/30/20 is acknowledged.
The following rejection has been maintained:

Claim Rejections - 35 USC § 103

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur).
Hochrainer teaches a method of sealing parts of a plastic capsule by forming a weld seam in an overlapping region of the parts of the capsule, wherein the capsule comprises a capsule cap having an open end and a capsule body having an open end, wherein the capsule cap and body form a sealed cavity and form an overlapping region (abstract; col. 3, l 44-48). The capsules are filled with pharmaceutical formulation (col. 2, l 60-65). The shape and size of the cap and capsule are such that the open end of the body can be pushed telescopically into the open end of the cap so that the cap is firmly attached to the body (col. 4, l 50-56). The capsule comprises dot-like elevations on the inner surface and somewhat larger dot-shapes elevations or depressions on the outer surface of the body, which could be in the form of rings or spirals around the surface of the capsule. Alternatively, the depressions and elevations can be formed on the inner and also outer side of the capsule (col. 5, l 1-22). 

The shape of the wall of the cap in the opening region is the reverse of the shape of the wall of the opening of the capsule (col.6, l 7-14). 
 Hochrainer further teaches that the edge of the capsule body is in the form of a U-shaped return in which the edge of the opening of the capsule is inserted. Alternatively, both the openings of the body and cap have a U-shaped return of this kind (col. 6, l 27-32). 
 
Fig. 11a-11g show different embodiments of capsules. 
  
    PNG
    media_image1.png
    147
    575
    media_image1.png
    Greyscale

Fig 11d shows overlapping area of the cap and body, one or more bumps and one or more depressions corresponding to them is or formed on the counterpart in order to achieve a better temporary closure before welding (col. 16, l 1-14). Even though 
 Further, it is taught that the thickness of the walls of the cap and body may vary over the entire region, with the wall thickness generally greater in the rounded parts of the cap or body (col. 6, 15-34), and vary over the entire region of the cap and body. For instance, the walls of the cap and body have a thickness of 0.1 mm to 0.5 mm, the capsule preferably having a mean thickness of 0.1 mm to 0.4 mm, or 0.2 to 0.4 mm (col. 6, l 33-47).

    PNG
    media_image2.png
    175
    686
    media_image2.png
    Greyscale

Instant claims recite a first wall thickness of 180-250 microns and second wall section of 350-450 microns. The capsule body and cap wall thickness taught by the reference generally falls overlaps with the claimed ranges.  
Lancesseur teaches a capsule for packing and protecting pharmaceutical composition, enclosing at least one cavity by a wall that is made of a polymer containing at least one adsorbent (abstract and [0010-0011] & 0055]). The capsule is preferably has two parts, so that the two parts fit into one another telescopically [0019]. 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the capsule of Hochrainer and further modify the capsules so as to employ double walled cap and body of the capsule therein because Lancesseur suggests that the outer layer acts as a barrier layer that prevents moisture and the inner layer forms a direct wall of the cavity that contains a pharmaceutical composition, and further an adsorbent layer on the outside of the capsule forms a seal on the surface [0052-0053]. Further, one skilled in the art would have been able to optimize the thickness of the first and second walls of the capsule cap and body so as to arrive at the claimed ranges because both Hochrainer and Lancesseur are directed to capsules that encapsulate pharmaceutical composition and Lancesseur discloses wall thickness that overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). For claim 2, Hochrainer teaches that the elongation of the capsules (distance from the closed end of the body to the closed end of the cap in relation to the diameter when the capsule is closed) is greater than 1, in one embodiment the elongation is equal to 1, and in yet another embodiment the elongation is less than 1. It is further taught that the shape of the capsule depends on the above ratio (col. 7, l 22-33). Further, while Lancesseur also teaches the same elongation of capsule as that Hochrainer [0071], Lancesseur also teaches that the capsule can be of any shape, including hollow cylinder or circular, oval, triangular, tetragonal, hexagonal, or polygonal, and the bottom can be flat or complex [0070]. 
Instant specification describes that the claimed diameter results in a carrier that is in the form of tablet shaper or a disc shape (paragraph bridging page 1-2). Accordingly, one of an ordinary skill in the art before the effective filing date of the instant invention would have been able to reduce or increase the claimed ratio in order to prepare the pharmaceutical capsules of Hochrainer in the form of a disc or other flat shapes or elongated shapes, depending various factors such as the amount of 
    PNG
    media_image3.png
    379
    806
    media_image3.png
    Greyscale

Further, [0069] of Lancesseur teaches fitting the cap and body with ribs so that the ends of the ribs directed to open ends of the cap and body, and serve as a stop for the cap when fitting the cap and body together. For claim 7, fig 11 a and d shows the fitting and corresponding parts on the body and cap and further the extensions of the cap and body further include tapering edges that meet instant claims 8 and 9.For instant claim 10, Fig 11a and 11d shows an inner a section beyond the section 5 (in particular fig. 11 d) meet the instant claimed rib projections of top portion of the capsule claim 10. Hochrainer also teaches means to secure the two parts of the capsules with a latching means for effective opening and closing of the capsules (col.5, l 23-37). Thus, one skilled in the art would have been able to choose an appropriate snap fitting mechanisms of Lancesseur in the capsule of Hochrainer with an expectation to provide an appropriate fitting mechanism that effectively seals the capsule. Hochrainer also teaches providing a number of alternative depressions or elevations on the inner surface of the cap or on the outside, arranged as rings or spirals that may continuous or .  

2.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur), as applied to claims 1-11 and 14 and further in view of US 20090110721 to McAllister et al (McAllister) and US 20040151855 to Duffield et al.

	Hochrainer and Lancesseur references, discussed above with respect to claims 1-11 and 14, fails to teach the instant claimed plural protrusions that project radially inwards on the inner surface of the second wall of the lid or of the bottom part of the carrier. 
	 For claim 13, McAllister teaches capsule shells for use in multi-part dosage forms have generally cylindrical shell members with an open end, a snap fit component on an interior surface adjacent on open end, for connection to a linker part of the dosage form (abstract), a longitudinal axis, an outer surface and a rounded ended closed end (0008).   The open end is configured to connect to the linker. The shell form of McAllister meet instant claimed pharmaceutical carrier [0020]. Fig.4 [0027] of McAllister teaches two components 110 and 150, wherein 110 denotes a capsule shell [0027] and 150 denotes an inner mold part [0028]. Thus, 110 and 150 read on the 
McAllister teaches that the capsule shell includes one or more panels integral with the inner surface of the shell member [0027] and positioned adjacent the closed end and have a thickness that is thinner than the thicknesses of adjacent shell member portions [0023]. The panels are spaced apart integrally, for preferential dissolution and release of pharmaceutical compositions for the shell member interior (abstract). The panels (such as trapezoid shaped panels) 130 (fig.4) are provided on the inner surface 124 are oriented towards the closed 118 and axis 114, and allow release of capsule shell 110 from a mold [0027]. The panels have curved major and minor base edges to further facilitate release; and that the greater or lesser number of panels and of different shapes could be provided [0027]. The panels can be integrally formed together with the shell member as reliefs or depressions on the inner surface of the of the shell member by injection molding, and panel thickness as thin as about 0.1 mm can be achieved 
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the capsule of Hochrainer modified with the teachings of Lancesseur (i.e., prepare a doubled walled capsule comprising a body and a cap of the claimed inner and outer wall thickness, as explained above) and further modify said capsule so to provide one or more panels integral with the inner surface of the shell member [0027] that are curved inwards and positioned adjacent the closed end, and have a thickness that is thinner than the thicknesses of adjacent shell member portions. The inner panels of McAllister meets the instant protrusions that project inwardly, seen as trapezoid shaped panels (reliefs/depressions) 130 (fig.4) provided on the inner surface 124. The motivation to include the inner panels comes from the teaching of McAllister that panels allow release of capsule shell 110 from a mold [0027]. Further, it would have been obvious for one of an ordinary skill in the art to provide additional protuberances or alternatively depressions, at the desired positions of the portions of the capsule shell or body of Hochrainer (modified by Lancesseur), by . A skilled artisan would have been motivated to modify the capsules with radiating protrusions on the inner surface and providing depressions on the outer surface [0030] so as to allow the ease of release of the capsules from the molds, as suggested by McAllister. Further, one skilled in the art would have employed the injection molding method of preparing the capsules of McAllister, in preparing the capsule of Hochrainer (modified by Lancesseur) because McAllister teaches the above configurations of the capsule for providing preferential dissolution to release drug substance [0008] and further teaches that the injection molding enables providing capsule of desired thickness.
While instant claim 12 recites “in particular a region defined by a material injection point into a mold upon manufacturing” and “a sign which indicates a cavity in which the lid cavity was molded in a multi-cavity molding tool in particular being imprinted on to an inner surface of the depression”. However, the limitation, “in particular a region defined by a material injection point into a mold upon manufacturing” denotes a product by process limitation. In any event the McAllister teaches injection molding method as an advantageous method over the conventional “dip pin” molding process, for providing the desired panels on the inner side of the walls of the capsule for providing the desired wall thickness and thus allow an optimal dissolution of the capsule. For claim 13, McAllister teaches depressions on the inner and/or outer walls and for maintaining sufficient rigidity of the capsules [0030]. Though McAllister does not state a “projecting nose”, McAllister suggests providing depressions or protuberances and therefore it would have been within the purview of one skilled in the art to provide a .  


3.	Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over US6949154 to Hochrainer et al (Hochrainer) in view of US 2008/0308103 to Lancesseur et al (Lancesseur) as applied to claims 1-11 and 14 above, and further in view of US 5750143 to Rashid.

	Instant claim 15 recite that the carrier is filled with neat API. Lancesseur is silent with respect to the pharmaceutical composition or the active ingredient.
Hochrainer teaches that the capsule is filled with a powdered pharmaceutical composition comprising various active agents [col. 7, l 33-45), but does not teach neat API, which instant application defines as “API containing at most 5% (w/w) of an additive throughout all development stages of the pharmaceutical drug including its final commercial production (page 7, l 29-34). Hochrainer does not teach the amount of additive in the active agents described in col. 7, l 33-45(and therefore can be construed as neat API. 
In any event, Rashid teaches a capsule intended to deliver two different dosages of pharmaceutically active agents, wherein a water soluble cap is fitted over the mouth of a body, and defines a first volume containing a first unit dosage. A second unit dosage is within a second volume defined by the plug and the female body (abstract). In example 2, Rashid teaches that the capsule (of Fig 2) is filled with two drug- 10 mg 
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a pharmaceutical composition that comprises neat active ingredient in the capsule of Hochrainer (modified by Lancesseur) because one skilled in the art would have recognized from Rashid that pharmaceutical capsules are routinely employed to enclose APIs are as neat and Rashid teaches that neat active agents such as metoclopramide are enclosed in capsules to provide effective release at the desired location of the gastro-intestinal tract and at a desired time.  


In response to the amendment to delete the phrase “in particular”, the following rejection has been withdrawn:

Claim Rejections - 35 USC § 112

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the first wall part of the lid or first wall part of the bottom”, and the claim also recites “in particular a region defined by a material injection point into a mold 
Similarly, claim 13 broadly recites “inner protrusions” and also recite the narrow limitation “in particular comprising a projecting nose”. For examination purposes, Claim 13 is interpreted to include plural protrusions that project radially inwards from an inner surface of the second wall section, with or without a projecting nose.
Further claim 14 broadly recites “angled balcony in the outer surface of the second wall” and also narrowly recite “in particular adjacent to the first snap” and also recite “in particular from an outer circumference of the first snap part towards an outer surface of the second wall”. For examination purposes, Claim 14 is interpreted to include angled balcony formed in the region of an outer surface of the second wall of bottom part, and not necessarily adjacent to the first snap. Clarification and correction is requested.
Claim 13 recites the limitation "the inner rib" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite or refer to “inner rib”. Accordingly, claim 13, which depends from claim 1 lacks antecedent basis.




	Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
Applicants argue that pending claims are directed to a novel pharmaceutical carrier for delivery of pharmaceutical dosage forms, wherein the carrier provides the combined effects that the right mechanical stability, provides a reliable filling, and a reliable closure of the capsules as well as an immediate release profile of the drug inside the capsule. Applicants refer to figure 4 of the application that provides rapid and total release of API without a lag time, unlike the commercial capsules comprising synthetic materials (Example 2, p 33). It is argued that Hochrainer teaches capsules for inhalation formulation and for protecting the API from moisture during storage. It is argued that the thickness of the walls of the cap and body is greater in the rounded zones than in the zones where walls are straight. It is argued that Hochrainer is silent on the feature that at least one of the lid part and the bottom part has a first wall section with a thickness of 180-250 micron and a second wall with a thickness of 350-450 microns, and also lacks immediate release. It is argued that Hochrainer teaches the opposite and not for the reliable and total release of API when swallowed. It is argued that Lancesseur teaches capsules for packaging inhalation formulation and prevents the 
Applicants’ arguments are not persuasive because instant claimed carrier does not distinguish between an oral swallowing composition or an inhalable formulation. Instant claims are only directed to a carrier article of structural dimensions i.e., wall thickness. Instant claims do not recite any features or limitations that renders the instant carrier to release immediate or fast release. Accordingly, the claimed carrier is not required to be an immediate release carrier as claimed. For the argument that Hochrainer does not teach the claimed thickness, the present rejection relies on the combination of Hochrainer and Lancesseur for achieving the claimed thickness of the walls as well as the shape of the capsules. While Hochrainer does not exactly teach the claimed thickness, Lancesseur suggests the double walls that enable fitting of one part of the capsule into another and also suggests that the capsule can have varying thickness along the walls and the body. Thus, one skilled in the art would have been able to choose an appropriate snap fitting mechanisms of Lancesseur in the capsule of Hochrainer with an expectation to provide an appropriate fitting mechanism that effectively seals the capsule.        
For claims 12, 13 and 15, Applicants argue that Hochrainer and Lancesseur teaches away from the claimed carrier. For claims 12 and 13, it is argued that McAllister and Duffield have been cited for features of claims 12 and 13. For claim 15, it is argued that Rashid has been cited for the features of carrier filled with neat API. Applicants argue that the rejections should be withdrawn. Applicants’ arguments regarding Hochrainer and Lancesseur have been addressed above. Applicants have not .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611